Citation Nr: 1706208	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  07-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to an initial compensable disability rating for surgical scars of the right knee.

2.  Entitlement to an initial compensable disability rating for surgical scars of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for right knee arthritis, status post partial meniscectomy, for the period of time prior to January 30,  2012, and an initial disability rating higher than 10 percent for right knee instability.

4.  Entitlement to an initial disability rating higher than 10 percent for right knee instability.

5.  Entitlement to a disability rating in excess of 20 percent for right knee arthritis, status post partial meniscectomy. 

6.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis, with limitation of extension.

7.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee.

8.  Entitlement to a total rating for compensation purposes based upon individual unemployability prior to January 20, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Following the issuance of the most recent supplemental statement of the case in September 2016, additional evidence was added to the record.  The Veteran has not waived initial RO consideration of this evidence.  However, as this evidence is not relevant to the claims decided herein, that is, it does not pertain to the Veteran's residual surgical scars of the right and left knees, such a waiver is not required.  38 C.F.R. § 20.1304 (c) (2016).

In a statement received in February 2016 the Veteran raised a claim for entitlement to service connection for mad cow disease.  The Board advises the Veteran that he must file the appropriate claims form with the RO.  A claim for benefits must be submitted on the application form prescribed by VA.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  

The claims for increased ratings of right and left knee disabilities, and the claim for a total rating for compensation purposes based upon individual unemployability (TDIU) prior to January 20, 2012, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's residual scars of the right knee have been essentially asymptomatic.

2.  Throughout the appeal, the Veteran's residual scars of the left knee have been manifested by subjective complaints of pain, tingling, and a pulling sensation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residual scars of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

2.  The criteria for an initial compensable rating for residual scars of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

In a September 2011 rating decision the RO granted service connection for surgical scars of the right knee and left knee and assigned a noncompensable disability rating under Diagnostic Codes 7804-7805, effective May 10, 2011, the date the claims were received.  38 C.F.R. § 4.118.  At the May 2013 hearing before the Board hearing, the Veteran described a left eight inch scar on the inward side of his leg, from the inward thigh to the knee.  He also noted a second scar that was seven inches long on his left leg.  The Veteran stated that the left knee surgical scars were painful to the touch and tingly.  He also experienced a pulling sensation while kneeling.  

On a VA examination in August 2011, the examiner noted a superficial scar on the medial side of left knee.  There was no inflammation, no edema, or keloid formation.  It measured .2 centimeters (cm) wide by 18 cm in length.  There was a second superficial scar on the lateral side of the left knee which was not painful.  It showed no signs of skin breakdown, inflammation, edema, or keloid formation.  That second left knee scar was 2 cm wide by 15 cm long.  

Concerning the right knee, there was a scar superior to upper patella.  The scar was not painful.  There were no signs of skin breakdown, inflammation, edema, or keloid formation.  The scar was .5 cm wide by .5 long.  Another scar was noted near the medial border of right patella.  It was not painful and showed no signs of skin breakdown, inflammation, edema, or keloid formation.  The scar was superficial and measured .5 cm wide by .5 cm long.  A third scar was near the lateral border of the patella was also noted.  It was not painful and exhibited no signs of skin breakdown, inflammation, edema, or keloid formation.  The scar was superficial and measured .5 cm wide by .5 cm long.  The examiner found that the scars were productive of no occupational impairment.  
  
Thereafter, a subsequent VA examination conducted in January 2012 did not indicate the presence of scars, even though the knees were specifically examined. VA treatment records in 2014 noted a large scar on the medial aspect of the left knee.  There was no edema, erythema, warmth, or visible masses.  There was no asymmetry or deformity.  The scar was not tender to palpation.  

On VA examination in October 2014 the examiner noted two left knee scars.  One scar was located on the medial aspect of the knee and measured 31 cm by 2 mm.  The other, was 21 cm by 5 cm on the lateral aspect of the knee.  The scars were not painful or unstable, nor did these cover a total area equal to or greater than 39 square cm.  There was no keloid formation.  The examiner noted no scars on the right knee.

Diagnostic Code 7804 addresses scars that are unstable or painful.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  One or two scars that are unstable or painful warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  While the evidence is unclear as to the number of scars, and whether the Veteran has any right knee surgical scars, in light of the requirement of a painful scar under Diagnostic Code 7804, the Board finds that the criteria for a compensable rating are not met as the clinical findings have consistently demonstrated that none of the surgical scars is painful or tender. 

Diagnostic Code 7805, for scars, other, assigns a rating based on limitation of function of the affected part.  However, the evidence does not show that the Veteran's scars result in limitation of function of the right or left lower extremity.  Moreover, the Veteran has been assigned separate ratings for limitation of motion of both knees.  Thus, the Board finds that additional evaluation under Diagnostic Code 7805 for the scars is not warranted, as it would violate the rule against pyramiding. 

The Board has also considered whether a compensable rating is warranted under any other diagnostic codes.  Diagnostic Code 7800 is applicable to burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  As the service-connected surgical scars clearly are not of the head, face, or neck, Diagnostic Code 7800 is not applicable to this claim.  38 C.F.R. § 4.118.
 
Diagnostic Code 7801 addresses burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  As findings on examination show that the scars are superficial and there is no evidence to show that these are nonlinear, this code is not appropriate.  Id. 

Diagnostic Code 7802 addresses burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A single rating of 10 percent is available where the scar covers an area or areas of 144 square inches (929 sq. cm) or greater.  Id.  In light of the area of coverage required for a rating under Diagnostic Code 7802, and the requirement of a nonlinear scar, the Board finds that the criteria for compensable ratings are not met. 

The Board has considered the Veteran's assertions concerning his surgical scars and related symptoms, and acknowledges that he is competent to report his symptoms and their perceived severity.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates an evaluation in excess of that currently assigned for the Veteran's scars are not warranted. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected scars are evaluated as a skin disorder pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's residual scars of the right knee have been essentially asymptomatic.  The Veteran's residual scars of the left knee have been manifested by subjective complaints of pain, tingling, and a pulling sensation.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected scars are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for certain manifestations of his scars but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804-7805; see also Thun, 22 Vet. App. at 115; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the skin inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected scars, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left and right knee scars varied to such an extent that a compensable rating would be warranted. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable disability rating for surgical scars of the right knee is denied.

An initial compensable disability rating for surgical scars of the left knee is denied.


REMAND

Concerning the Veteran's claims for higher ratings for the service-connected right and left knee disorders, while all requested development was accomplished on remand, the Board must reconsider this case.  Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; 38 C.F.R. § 4.59 (2016).  The Board has reviewed the Veteran's most recent VA examination findings, from February 2015, and concludes that these findings are not adequate.  Id.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  As such, further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Since the claims for increased ratings for right and left knee disorders are being remanded, the effective date for TDIU is inextricably intertwined since higher ratings could substantially impact whether an earlier effective date is warranted for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The Board must, therefore, defer making a decision on this matter until the increased rating claims are readjudicated.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include all VA records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran to be afforded an examination to determine the current severity of his service-connected right and left knee disorders.  The electronic claims must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Specifically for the right and left knee disabilities, the examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe. 

The examiner must conduct full range of motion studies on the service-connected right and left knee disorders.  The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and left knee disorders.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The electronic claims file must be reviewed to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated, to include the claim for a TDIU prior to January 20, 2012.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


